DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the watch device in claims 19-30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 19, 26, and 31, the limitation “wherein the direction chunks and the acceleration chunks are transmitted to the watch device for presentation 
With respect to claim 23, the limitation “wherein the gait cycle data is simultaneously provided to the watch device during the workout to evaluate problems in form” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the invention was filed, had possession of the claimed invention. While the disclosure originally filed in the parent 
With respect to claim 24, the limitation “wherein the direction chunks and the acceleration chunks enable the watch device to generate a map during the workout” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the invention was filed, had possession of the claimed invention. While the disclosure originally filed in the parent application does have support for transmitting data to a watch device at instant paragraph [0033], however all discussion of the transmitting of the data is after the workout has completed (see for instance instant paragraphs [0050] and [0075]). Further, the only example given of the processing involving the display of tracking is on a smartphone or computer (instant paragraph [0053]) and not a watch. Therefore, the limitations directed to generation of the map during the workout are considered to be new matter.
With respect to claim 27, the limitation “wherein the plurality of instructions are further configured to, when executed by the processor, cause the watch device to display a map indicating traversal of a route of the user based on the segment chunks” was not described in the specification in such a way as to reasonably convey to one 
With respect to claim 28, the limitation “wherein the plurality of instructions are further configured to, when executed by the processor, cause the watch device to generate supination or pronation data based on the direction chunks and the acceleration chunks” was not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the invention was filed, had possession of the claimed invention. The disclosure teaches the magnetometer generating the pronation and supination data (instant paragraphs [0030] and [0070]) not the computing device or watch. Therefore the limitation is considered to be new matter.
With respect to claim 33, the limitation “further comprising displaying a map of the first device position during the workout at the second device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the invention was filed, had possession of the claimed invention. All discussion of the transmitting of the data is after the workout has completed (see for instance instant paragraphs [0050] and [0075]). Therefore, the 
With respect to claim 34, the limitation “further comprising evaluating problems in walking or running form during the workout at the second device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the invention was filed, had possession of the claimed invention. All discussion of the transmitting of the data, which occurs before the evaluation of data by the second device, is after the workout has completed (see for instance instant paragraphs [0050] and [0075]). Therefore, the limitations directed to evaluating the data during the workout on a second device are considered to be new matter.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 26, 30-32, and 35-37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hutchings (5,899,963). 
As to claim 19, Hutchings teaches a workout tracking shoe (figures 1-2 and column 3, lines 3-26), comprising: 
a wireless interface configured to connect to a watch device (figure 1 and column 4, lines 21-33); 
a magnetometer configured to determine a direction of a foot relative to a magnetic field and generate direction chunks (column 7, lines 5-29, where the magnetic field sensors are considered to be magnetometers; column 9, line 48-column 10, line 7); and 
an accelerometer configured to determine an acceleration of the foot based on ground contact and generate acceleration chunks (column 5, lines 3-12 and column 9, line 48-column 10, line 7); 
wherein the direction chunks and the acceleration chunks are transmitted to the watch device for presentation during a workout (column 9, line 48-column 10, line 18).
As to claim 26, Hutchings teaches a watch device (figure 1 and column 3, lines 5-10), comprising:
a display (18);
a wireless interface (62) configured to communicate with a connected shoe (column 9, lines 30-47);
a processor (64); and
a non-transitory computer-readable medium (column 8, lines 46-49 and column 9, lines 30-58) comprising a plurality of instructions that are configured to, when executed by the processor, cause the watch device to:

obtain acceleration chunks from the connected shoe during the workout (column 5, lines 3-12 and column 9, line 48-column 10, line 7);
generate segment chunks based on the direction chunks and the acceleration chunks (column 9, line 48-column 10, line 18); and
present workout information to a user during the workout based on the segment chunks (column 10, lines 8-18 and column 4, lines 33-43).
As to claim 30, Hutchings teaches wherein the plurality of instructions are further configured to, when executed by the processor, cause the watch device to calculate a velocity and stride distance based on the acceleration chunks (column 10, lines 8-18 and column 4, lines 33-43).
As to claim 31, Hutchings teaches a method of untethered movement tracking (figure 1 and column 3, lines 5-10), comprising:
obtaining direction chunks from a magnetometer of a first device during a workout (column 7, lines 5-29, where the magnetic field sensors are considered to be magnetometers; column 9, line 48-column 10, line 7);
obtaining acceleration chunks from an accelerometer of the first device during the workout (column 5, lines 3-12 and column 9, line 48-column 10, line 7);
generating segment chunks based on the direction chunks and the acceleration chunks during the workout (column 9, line 48-column 10, line 18); and
tracking movement during the workout at a second device based on the segment chunks (column 10, lines 8-18 and column 4, lines 33-43).
As to claim 32, Hutchings teaches wherein the tracking movement during the workout at the second device is not based on Global Positioning System (GPS) information (column 3, lines 5-26, where the tracking is based on the accelerometers and the rotation sensors, not GPS). 
As to claim 35, Hutchings teaches further comprising displaying a distance, a time, or a speed associated with the workout at the second device (column 4, lines 33-43).
As to claim 36, Hutchings teaches wherein the segment chunks are generated at the first device (column 8, lines 46-49 and column 9, lines13-17).
As to claim 37, Hutchings teaches wherein the segment chunks are generated at the second device (column 9, line 48-column 10, line 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23, 28, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (5,899,963) in view of Dibenedetto et al. (US PGPub 2016/0180440 A1).
As to claim 20, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 19, except further comprising logic configured to generate supination or pronation data based on the direction chunks.
Dibenedetto et al. teaches comprising logic configured to generate supination or pronation data based on the direction chunks (paragraph [0252]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have logic configured to generate supination or pronation data based on the direction chunks as taught by Dibenedetto et al. because it allows the determination of important information relating to the gait for informing the user of information relating to the wear of the shoes (paragraph [0249]).
As to claim 21, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 19, and further comprising detecting ground contact (column 9, lines 21-29).
Hutching does not explicitly teach further comprising logic configured to generate supination or pronation data based on the ground contact.
Dibenedetto et al. teaches wherein said magnetometer is further configured to generate supination data and/or pronation data (paragraph [0252]) and wherein said ground contact signal and said supination data and/or pronation data are transmitted to said user device (paragraphs [0256]-[0259]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have said magnetometer is further configured to generate supination data and/or pronation data; and wherein said supination data and/or pronation data are transmitted to said user device as taught by Dibenedetto et al. 
As to claim 22, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 19, except further comprising logic configured to generate gait cycle data based on the direction chunks or the acceleration chunks. 
Dibenedetto et al. teaches comprising logic configured to generate gait cycle data (in the form of supination or pronation data based) on the direction chunks (paragraph [0252]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have logic configured to generate gait cycle data based on the direction chunks or the acceleration chunks as taught by Dibenedetto et al. because it allows the determination of important information relating to the gait for informing the user of information relating to the wear of the shoes (paragraph [0249]).
As to claim 23, Hutchings as modified teaches wherein the gait cycle data is simultaneously provided to the watch device during the workout to evaluate problems in form (column 9, line 48-column 10, line 18 of Hutchings and paragraphs [0256]-[0259] of Dibenedetto et al.).
As to claim 28, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 26, including the watch device displaying data during the workout (column 9, line 48-column 10, line 18).
Hutchings does not teach wherein the plurality of instructions are further configured to, when executed by the processor, cause the device to generate supination or pronation data based on the direction chunks and the acceleration chunks.

It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have wherein the plurality of instructions are further configured to, when executed by the processor, cause the watch device to generate supination or pronation data based on the direction chunks and the acceleration chunks as suggested by Dibenedetto et al. because it allows the determination of important information relating to the gait for informing the user of information relating to the wear of the shoes (paragraph [0249]).
As to claim 29, Hutchings as modified wherein the plurality of instructions are further configured to, when executed by the processor, cause the watch device to evaluate problems in walking or running form (column 9, line 48-column 10, line 18 of Hutchings and paragraphs [0256]-[0259] of Dibenedetto et al., through the determination of supination or pronation and the degree thereof).
As to claim 34, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 31, except further comprising evaluating problems in walking or running form during the workout at the second device.
Dibenedetto et al. teaches comprising evaluating problems in walking or running form during the workout at the second device (through the logic configured to generate supination or pronation data based on the direction chunks in paragraph [0252]).
.

Claim 24, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (5,899,963) in view of Foxlin (US PGPub 2011/0054836 A1).
As to claim 24, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 19, including the watch device displaying data during the workout (column 9, line 48-column 10, line 18).
 Hutchings does not explicitly teach wherein the direction chunks and the acceleration chunks enable the device to generate a map. 
Foxlin teaches wherein the direction chunks and the acceleration chunks enable the device to generate a map (figures 4, 5, and 7 and paragraphs [0020], [0034]-[0035], [0041], and [0043]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have wherein the direction chunks and the acceleration chunks enable the watch device to generate a map during the workout as suggested by Foxlin because it allows the user to visualize the workout including the location of the user for use in navigation (paragraph [0027]) in a well known manner and with predictable results.  
As to claim 27, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 26, including the watch device displaying data during the workout (column 9, line 48-column 10, line 18).
Hutchings does not teach wherein the plurality of instructions are further configured to, when executed by the processor, cause the device to display a map indicating traversal of a route of the user based on the segment chunks.
Foxlin teaches wherein the direction chunks and the acceleration chunks enable the device to generate a map (figures 4, 5, and 7 and paragraphs [0020], [0034]-[0035], [0041], and [0043]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have wherein the direction chunks and the acceleration chunks enable the watch device to generate a map during the workout as suggested by Foxlin because it allows the user to visualize the workout including the location of the user for use in navigation (paragraph [0027]) in a well known manner and with predictable results.  
As to claim 33, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 31, including the watch device displaying data during the workout (column 9, line 48-column 10, line 18).
Hutchings does not teach further comprising displaying a map of the first device position during the workout at the second device. 
Foxlin teaches wherein the direction chunks and the acceleration chunks enable the device to generate a map (figures 4, 5, and 7 and paragraphs [0020], [0034]-[0035], [0041], and [0043]).
.  

Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (5,899,963) in view of Kulach et al. (US PGPub 2013/0178958 A1).
As to claim 25, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 19, except wherein the wireless interface is further configured to connect to a smart phone, tablet, laptop or desktop computer after the workout.
Kulach et al. teaches a wireless interface (in 32) capable of interfacing with a watch (30; paragraph [0069]) and wherein the wireless interface is further configured to connect to a smart phone, tablet, laptop or desktop computer after the workout (paragraph [0068] and figure 13, where such connection is considered to be capable of happening after the workout, such as at least for the last direction and/or acceleration chunks).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have wherein the wireless interface is further configured to connect to a smart phone, tablet, laptop or desktop computer after the workout as suggested by Kulach et al. because it would allow more processing power or storage 
As to claim 38, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 31, except further comprising providing the segment chunks to a third device after the workout. 
Kulach et al. teaches a wireless interface of a first device (32) capable of interfacing with a second device (30; paragraph [0069]) and wherein the wireless interface is further configured to connect to a third device after the workout (paragraph [0068] and figure 13, where the computed is considered to be the third device, and where such connection is considered to be capable of happening after the workout, such as at least for the last direction and/or acceleration chunks).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have providing the segment chunks to a third device after the workout as suggested by Kulach et al. because it would allow more processing power or storage space than available in a watch sized memory and processor to be used to analyze the data in a well known manner and with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oleson et al. (9,686,745) and Kerwin (US PGPub 2017/0007885 A1) teach systems similar to the disclosed invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853